STATE OF LOUISIANA


                              COURT OF APPEAL


                                FIRST CIRCUIT



                               NO. 2021 CA 1600



                                MARY DURAN

                   Q_'y\ A           VERSUS


    ROUL' S DELI JUICY JUICY, L.L.C. AND ABC INSURANCE
                                   COMPANY

                                              Judgment Rendered:   AUG 0 8 2022




                                On Appeal from the
                             19th Judicial District Court
                      In and for the Parish of East Baton Rouge
                                 State of Louisiana
                              Trial Court No. 688998


                    Honorable Timothy E. Kelley, Judge Presiding




John W. Redmann                               Attorneys for Plaintiff A
                                                                      - ppellant,
Edward L. Moreno                              Mary Duran
Kelly S. Rizzo
Gretna, LA


Julie E. Vaicius                              Attorneys for Defendant -Appellee,
Erin O. Braud                                 TMA, C& P, LLC
Daniel R. Atkinson, Jr.
Metairie, LA


Roy H. Maughan, Jr.                           Attorney for Defendant -Appellee,
Baton Rouge, LA                               Roul' s Deli Juicy Juicy, L.L.C.




             BEFORE: WHIPPLE, C. J., PENZATO, AND HESTER, JJ.
HESTER, J.


       Plaintiff, Mary Duran, appeals the trial court' s grant of summary judgment in
favor of defendant, TMA, C& P, LLC,             thereby dismissing her claims seeking

recovery for injuries sustained when she tripped and fell on defendant' s property.

For the following reasons, we reverse and remand.

                      FACTS AND PROCEDURAL HISTORY


       On January 31, 2019, Mary Duran was outside of Roul' s Deli Juicy Juicy,

L.L.C. (" Roul' s")   and began to reach for the entrance door handle to the restaurant


when she tripped on an unmarked step. Ms. Duran fell and sustained injuries to her

cervical, thoracic, lumbar, and sacral spine regions, and to her left wrist and knee.


Ms. Duran initially filed a petition for damages against Roul' s and its unnamed

insurance company and subsequently amended the petition to add as defendants

TMA, C& P, LLC (" TMA"), the owner of the premises, and its unnamed insurance


company.     Ms. Duran alleged that the accident was caused by the negligence of

Roul' s and/ or TMA ( sometimes hereinafter referred to as " defendants")     and that



defendants either created the unreasonably dangerous condition, had actual notice of

the unreasonably dangerous condition, or the unreasonably dangerous condition

existed for such a period of time before Ms. Duran sustained her injuries that it would

have been discovered if defendants exercised reasonable care. Ms. Duran further


alleged that a defect or vice existed in the property owned by defendants and over

which defendants had sole custody and control and that the vice or defect could have

been prevented through the exercise of reasonable care.


       TMA answered the petitions and later filed a motion for summary judgment,

seeking to be dismissed from the lawsuit. TMA maintained that summary judgment

was appropriate, as Ms. Duran could not establish liability on the part of TMA for

damages because the lessee, Roul' s, assumed responsibility for the condition of the




                                            2
leased premises pursuant to La. R.S. 9: 32211 and because TMA was unaware of any
defect in the leased premises.            Ms.   Duran opposed the motion for summary

judgment.     At the conclusion of the hearing on October 18, 2021,                 the trial court


granted TMA' s motion for summary judgment and dismissed Ms. Duran' s claims

against TMA with prejudice.         The trial court signed a judgment in conformity with

its ruling on October 28, 2021. It is from this judgment that Ms. Duran appeals.

                                   LAW AND ANALYSIS


       The purpose of summary judgment is to pierce the pleadings and to assess the

proof in order to determine whether there is a genuine need for trial. Louisiana

Workers'     Compensation Corp. v. B, B & C Associates, LLC, 2017- 1342 ( La.

App. 1 st Cir. 4/ 9/ 18),   249 So. 3d 18, 22. The initial burden of proof is on the mover.


La. Code Civ. P. art. 966( D)( 1).        After an opportunity for adequate discovery, a

motion for summary judgment shall be granted if the motion, memorandum, and

supporting documents show that there is no genuine issue as to material fact and that

the mover is entitled to judgment as a matter of law. La. Code Civ. P. art. 966( A)(3).


Appellate courts review summary judgments de novo, using the same standards

applicable to the trial court' s determination of the issues, and ask the same questions


the trial court does in determining whether summary judgment is appropriate.

Cabana Partners, LLC v. Citizens Bank & Trust Co.,                     2018- 0133 ( La. App. 1st

Cir. 12/ 21/ 18), 269 So. 3d 986, 990. See also La. Code Civ. P. art. 966( A)(3).


       In determining whether the trial court properly granted TMA' s motion for

summary judgment, we must first examine whether TMA' s motion, memorandum,

and supporting documents showed that there was no genuine issue as to material fact


1 Louisiana Revised Statutes 9: 3221 provides as follows:

       Notwithstanding the provisions of Louisiana Civil Code Article 2699, the owner of
       premises leased under a contract whereby the lessee assumes responsibility for their
       condition is not liable for injury caused by any defect therein to the lessee or anyone
       on the premises who derives his right to be thereon from the lessee, unless the owner
       knew or should have known of the defect or had received notice thereof and failed
       to remedy it within a reasonable time.


                                                 3
such that TMA was entitled to judgment as a matter of law. See La. Code Civ. P.

art. 966( A)( 3).   We first note that on May 19, 2021, when TMA filed its motion for

summary judgment, the only documents filed therewith were the memorandum in

support of the motion, a rule to show cause, a list of essential legal elements, and a

list of undisputed material facts.        While an " Affidavit of Bruce MacMorran and


attached exhibits"
                        are referenced in the documents filed on May 19, 2021, neither

the affidavit nor any exhibits were filed with TMA' s motion for summary judgment

and corresponding documents.

       On October 13, 2021, five days prior to the hearing on the motion for summary

judgment, an affidavit of Bruce MacMorran with three exhibits attached thereto was

filed into the record. The affidavit and attached exhibits, which include the lease


between Roul' s and TMA, appear in the record without reference to the motion for


summary judgment, are not attached to any pleading or document, and do not reflect

which party filed the documents in the record. However, counsel for TMA indicated

at the hearing that "[ t]here was a mix up ...       where the affidavit that I filed —well,


supposed to be filed with my original motion somehow was not filed by my staff."

Counsel for Ms. Duran did not object to the affidavit and attached exhibits, and all


parties and the trial court agreed to proceed with the hearing on TMA' s motion for

summary judgment on October 18, 2021, at which time the trial court accepted the

evidence.




       Under current La. Code Civ. P. art. 966( D)(2), we may consider only those


documents specifically filed in support of or in opposition to a motion for summary

judgment, even if those documents appear elsewhere in the record.            La. Code Civ.


P. art. 966( D)( 2) &    see Comments - 2015, comment ( k); Simon v. CenturyLink,


Inc., 2021- 0412 (      La. App.   1st Cir. 12/ 22/ 21),      So. 3d              2021 WL


6065886, *   6- 7 ( citing Huggins v. Amtrust Insurance Company of Kansas, Inc.,

2020- 0516 (La. App. 1 st Cir. 12/ 30/ 20),    319 So. 3d 362, 366). However, TMA failed




                                                M
to file any exhibits in support of its motion for summary judgment.                      Without the


affidavit of Bruce MacMorran,             who is the property manager for TMA,                   TMA


presented no evidence establishing that Roul' s assumed responsibility for the

condition of the premises under the lease or any evidence showing that TMA was

unaware of any defect in the leased premises.               Therefore, pursuant to our de novo


review, TMA did not meet its initial burden of proof as mover, and the burden never

shifted to Ms. Duran. See La. Code Civ. P. art. 966( D)( 1).              Also see Successions of


Millet, 2021- 0355, 2021- 0356 ( La. App.              1st Cir. 12/ 22/ 21),       So. 3d ,


2021 WL 6069368, * 11.


       We acknowledge the agreeable nature of the parties and the trial court in


proceeding with the hearing after TMA admitted that the affidavit and exhibits were

not filed with the motion for summary judgment and,                      instead, were later filed

              2
separately.       However, under current La. Code Civ. P. art. 966( D)( 2),               we cannot



consider these documents in our review of the motion for summary judgment, as

they were not specifically filed in support of TMA' s motion for summary judgment.

See Huggins, 319 So. 3d at 366- 67. We are constrained to find the trial court erred


in granting TMA' s motion for summary judgment and in dismissing Ms. Duran' s

claims against TMA.




       2 Moreover, even if the affidavit was introduced into the record at the hearing, this court
could not consider such evidence, as parties are not permitted to introduce summary judgment
evidence at the hearing. Tillman v. Nationwide Mut. Ins. Co., 2020- 0250 ( La. App. 1st Cir.
2/ 22/ 21), 321 So. 3d 1017, 1022, n. 5, writ denied, 2021- 00429 ( La. 5/ 25/ 21), 316 So. 3d 446. Also
see Huggins, 319 So. 3d at 366, n. l.



                                                   R
                                 CONCLUSION


      For the foregoing reasons,   we reverse the trial court' s October 28, 2021


judgment, granting TMA, C& P,       LLC' s motion for summary judgment and

dismissing Mary Duran' s claims against TMA, C&      P, LLC with prejudice.    This


matter is remanded for further proceedings. All costs of the appeal from the October

28, 2021 judgment are assessed to TMA, C& P, LLC.

      REVERSED AND REMANDED.